Citation Nr: 0617451	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a compensable rating for the service-
connected chronic prostatitis.

2. Entitlement to service connection for prostate cancer as 
secondary to the service-connected chronic prostatitis.  


REPRESENTATION

Veteran represented by: Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1950 to April 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In April 2005, the veteran had a hearing before the 
undersigned Acting Veteran's Law Judge.  A transcript of the 
hearing is associated with the claims file. 

At the hearing, the veteran stated that the 1958 rating 
reduction from 10 percent to 0 percent was improper.  This 
issue is referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  The service-connected chronic prostatitis is manifested 
by urinary frequency of fifteen to twenty times a day, 
including an average of three times at night.
 
2.  Resolving reasonable doubt in the veteran's favor, his 
prostate cancer is the result of and proximately due to his 
service-connected chronic prostatitis.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for prostatitis 
have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a, 
Diagnostic Code 7527 (2005). 
2.  Service connection for prostate cancer is warranted.  38 
U.S.C.A. §§ 1111, 1131, 1132, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the veteran's service connection 
claim with respect to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2005).  Given 
the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
for his increased rating claim prior to the initial 
unfavorable agency decision in March 2003.  The RO provided 
the veteran notice to his claim for an increased rating in a 
letter dated October 2002, which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  Additionally, an 
April 2003 statement of the case (SOC) and November 2003 
supplemental statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notice letter, the SOC, and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send records pertinent to 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, in light of the 
favorable outcome the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. at 394 (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Any defect with 
respect to the effective date portion of the notice will be 
rectified by the AOJ when effectuating the awards.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The evidence of record includes private treatment records and 
a VA examination. Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Increased Rating

The veteran seeks a compensable rating for the service-
connected prostatitis.  The veteran testified that he was 
originally rated at 10 percent, which was later reduced to a 
non-compensable rating.  He stated that his symptoms have 
never changed.  The veteran testified that he urinates 
between fifteen to twenty times a day and an average of three 
times a night.  The veteran also stated that he leaks after 
urination. 

The veteran was service-connected in a July 1954 rating 
decision and rated as 10 percent disabled, effective April 
26, 1953.  In an October 1958 rating decision, the rating was 
reduced from 10 percent to 0 percent, or a noncompensable 
rating.
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary [of VA] is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected prostatitis is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.115b, Diagnostic Code 7527.  Pursuant to Diagnostic Code 
7527, residuals of prostate gland injuries, infections, and 
hypertrophy are evaluated as voiding dysfunction or urinary 
tract infection, which ever is the more predominant 
disability.  Id.  

Voiding dysfunction is rated on (1) urine leakage, (2) 
frequency, or (3) obstructed voiding.  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must be changed less than two times 
per day, is evaluated as 20 percent disabling.   

Urinary frequency that involves a daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.

Obstructed voiding involving symptomatology with or without 
stricture disease and requiring dilatation 1 to 2 times per 
year warrants a noncompensable evaluation.  Marked 
obstructive symptomatology (hesitance, slow or weak stream, 
decreased force of stream) with any or a combination of the 
following: (1) post void residuals greater than 150 cc; (2) 
uroflowmetry, markedly diminished peak flow rate (less than 
10cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; and (4) stricture disease requiring periodic 
dilatation every 2 to 3 months, warrants a 10 percent 
evaluation.  Urinary retention requiring intermittent or 
continuous catheterization warrants a 30 percent evaluation. 

A urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management is evaluated as 10 percent 
disabling.  A urinary tract infection that is recurrent and 
symptomatic, requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, is assigned an evaluation of 30 
percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

In a February 2003 VA examination, the veteran stated that he 
had a slow stream with dribbling and occasional burning on 
urination.  The examiner found that the dysuria with slow 
dribbling stream is more likely than not associated with the 
chronic prostatitis.

Private treatment records show a diagnosis of prostate cancer 
and reports of urinary frequency. 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence reasonably supports the grant 
of a 10 percent evaluation for prostatitis based upon urinary 
frequency.  The veteran testified that he urinates between 
fifteen to twenty times a day and an average of three times a 
night.  These symptoms most closely resemble the criteria for 
a 10 percent evaluation, requiring a daytime voiding interval 
between two and three hours, or; awakening to void two times.  
The veteran is competent as a lay person to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As the veteran's symptoms most closely 
resemble the criteria for a 10 percent evaluation for the 
service-connected chronic prostatitis, an increased rating is 
warranted.   

An evaluation in excess of 10 percent is not warranted.  
There is no evidence that the veteran has a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  There is also no evidence 
that the veteran uses a catheter or has frequent urinary 
tract infections.  Thus, the  preponderance of the evidence 
is against a finding that the veteran uses a catheter, has 
urinary tract infections, or has a daytime voiding interval 
between one and two hours, or awakens to void three to four 
times per night to warrant an evaluation in excess of 10 
percent for chronic prostatitis. 

The Board has considered rating the veteran separately for a 
voiding dysfunction.  The February 2003 VA examination found 
that the veteran's dysuria with slow dribbling stream is more 
likely than not a symptom associated with his chronic 
prostatitis.  However, rating the veteran separately for a 
voiding dysfunction would be evaluating the same disability 
under various diagnoses, which is known as pyramiding.  38 
C.F.R. § 4.14 (2005) states that pyramiding is to be avoided.   

Therefore, the preponderance of the evidence supports a grant 
of 10 percent, and no more, for the chronic prostatitis.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a, 
Diagnostic Code 7527.

Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the April 
2003 SOC provided and discussed the criteria for assignment 
of extraschedular evaluations for the disabilities at issue 
for which an increased evaluation was sought by the veteran 
on appeal.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
Frequent hospitalization is not demonstrated.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

Service Connection

The veteran seeks service-connection for prostate cancer as 
secondary to the service-connected chronic prostatitis.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be granted on a secondary basis.  
Except as provided in 38 C.F.R. § 3.300(c) [pertaining to 
tobacco related disabilities], disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

In the present case, private treatment records indicate that 
the veteran has a diagnosis of prostate cancer; he had 
surgery in December 2001 for a palladium seed implant in 
treatment of a stage BII adenocarcinoma of the prostate 
gland.  Private treatment records do not offer an etiological 
opinion as to the prostate cancer, or to any relationship 
between the prostate cancer and the chronic prostatitis.

In a February 2003 VA examination, the VA examiner noted the 
diagnoses of prostate cancer, post seed implantation, and 
chronic prostatitis.  The examiner stated that there has been 
no literature verification of an association between chronic 
prostatitis and the occurrence of prostate cancer.    

Initially, the Board notes that the veteran does not assert, 
nor does the evidence show, that the prostate cancer occurred 
in service.  Rather, the veteran claims that prostate cancer 
was caused by the service-connected chronic prostatitis.

Upon review of the record, the Board finds that the prostate 
cancer can not be reasonably dissociated from the service-
connected prostatitis.  On the February 2003 VA examination, 
the examiner stated that there was no literature verification 
of an association between chronic prostatitis and the 
occurrence of prostate cancer.  However, he did not express 
an opinion as to whether it was more or less likely than not 
that the veteran's service-connected prostatitis resulted in 
prostate cancer.  So, the opinion is not actually against the 
claim.  

Prostatitis is an inflammation of the prostate.  Dorland's 
Illustrated Medical Dictionary, 1367 (28th ed. 1994).  The 
evidence shows that the service-connected prostatitis 
resulted in longstanding, continuing symptoms of dysfunction.  
The doctor who did the February 2003 VA examination did not 
attempt to separate these longstanding and continuing 
inflammatory insults to the tissue of the prostate from the 
development of cancer in those tissues.  The Board will not 
attempt to make a distinction where trained medical personnel 
could not.  The Board will not deny a claim based on its own 
"medical" judgement.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Rather, the Board will resolve reasonable 
doubt in the veteran's favor and accept that the long 
standing prostate disorder led to the development of cancer 
in the prostate.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  


ORDER

A 10 percent evaluation for chronic prostatitis is granted, 
subject to the laws and regulation governing the payment of  
monetary benefits. 

Service connection for prostate cancer as secondary to the 
service-connected chronic prostatitis is granted.  


____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


